DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This final action is in response to applicant’s amendments of 15 September 2021.
Claims 1-20 are pending and have been examined in this application. Claims 1-20 and are amended.

Response to Arguments
Applicant’s arguments filed on 05 August 2021 with respect to claims 1-4 and 9-12 as being unpatentable under 35 USC 102 as being anticipated by Bennet, claims 5-8 and 13-20 as being unpatentable under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claim(s) 1-4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bennet (US5295563) in view of Aymar (US7270222). 
As regards claim 1, Bennet teaches a vehicle suspension damper comprising (see at least abstract): a cylinder (see at least fig. 1 element 16) and a piston assembly (see at least fig. 1 element 18), wherein said piston assembly comprises a piston, said piston separating a rebound side of said cylinder from a compression side of said cylinder (see Col. 3 lines 33-48 and lines 56-68, piston 18, Bennet teaches a compression and rebound of actuator, thus occurring at separated sides of the piston.); a working fluid within said cylinder (see at least col. 3 lines 4-18); a bypass cylinder surrounding said cylinder and defining a cylindrical bypass channel (see at least fig. 1 element 12, the bypass cylinder 12 surrounds the inner cylinder and creating a bypass channel between the inner cylinder 18 and bypass cylinder 12 in which the fluid is depicted to flow down the bypass channel to the chamber (60) as shown in fig. 1); and an active bypass valve coupled with said cylindrical bypass channel (see fig. 1, valve 88 coupled with the bypass channel between cylinder 18 and 12), said active bypass valve configured to automatically adjust a meter of a fluid flow of said working fluid through said cylindrical bypass channel (see at least Col. 2 line 66- Col. 3 line 18). 
 	However, Bennet does not specifically teach wherein said cylindrical bypass channel fluidically coupling said rebound side of said cylinder and said compression side of said cylinder such that said working fluid is able to flow through said cylindrical bypass channel and between said rebound side of said cylinder and said compression Aymar teaches wherein said cylindrical bypass channel fluidically coupling said rebound side of said cylinder and said compression side of said cylinder such that said working fluid is able to flow through said cylindrical bypass channel and between said rebound side of said cylinder and said compression side of said cylinder without passing through said piston ([see at least Col. 4 line 48- Col. 5 line 21] and [FIGS. 14-17], Aymar teaches a bypass cylinder 40, forming bypass channel 38 as shown in Figs 14-17, the bypass is providing a path for working fluid to travel from one side of the piston to the second side of the piston via ports 100, 101, into 38 and past check valve 50 without passing through the piston.).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Bennet to incorporate Aymar teachings wherein said cylindrical bypass channel fluidically coupling said rebound side of said cylinder and said compression side of said cylinder such that said working fluid is able to flow through said cylindrical bypass channel and between said rebound side of said cylinder and said compression side of said cylinder without passing through said piston. This would be done to further improve damping by providing damping and suspension function according to damping characteristics (see Aymar, Col. 2 lines 20-36).
As regards claim 2, Bennet teaches wherein said working fluid travels through said cylindrical bypass channel from one side of said piston to another side of said piston at a first flow rate when said active bypass valve is in an open position (see at least Col. 3 lines 4-18 and Fig. 1). 
Bennet teaches wherein said working fluid travels through said cylindrical bypass channel from one side of said piston to another side of said piston at a second flow rate when said active bypass valve is in a partially open position, the second flow rate of said working fluid is less than said first flow rate of said working fluid (see at least Col. 3 lines 4-18 and Col. 4 lines 1-7, Bennet teaches that bypass active valve can be continuously variable valve. Moreover, when valve 88 is partially opened, the openings 94 and 96 will allow a lesser flow rate as compared to when valve 88 is fully opened (first flow rate)).
As regards claim 4, Bennet teaches wherein none of said working fluid travels through said cylindrical bypass channel from one side of said piston to another side of said piston when said active bypass valve is in a closed position (see at least Col. 3 lines 4-18, Bennet teaches valve 88 to control damping rate of the actuator, moreover, it is inherent that when the valve is closed no fluid will be traveling through the bypass channel.).
As regards claim 9, Bennet teaches a vehicle suspension damper comprising (see at least abstract): a cylinder and a piston assembly (see at least fig. 1 element 16), wherein said piston assembly comprises a piston having a first side and a second side (see at least Col. 3 lines 4-18 and fig. 1), said piston including a flow path formed through said piston (see at least Col. 3 lines 4-18 and fig. 1); a working fluid within said cylinder (see at least Col. 2 line 66- Col. 3 line 18); a bypass cylinder surrounding said cylinder and defining a cylindrical bypass channel (see at least fig. 1 element 12, the bypass cylinder 12 surrounds the inner cylinder and creating a bypass channel between the inner cylinder 18 and bypass cylinder 12 in which the fluid is depicted to flow down the bypass channel to the chamber (60) as shown in fig. 1), said cylindrical bypass channel providing a path for said working fluid to travel from said first side of said piston to said second side of said piston without traversing said flow path formed through said piston (see at least Col. 2 line 66- Col. 3 line 18 and fig. 1); and an active bypass valve coupled with said cylindrical bypass channel (see fig. 1, valve 88 coupled with the bypass channel between cylinder 18 and 12), the active bypass valve having a flow path therethrough (see at least fig. 1 valve 88 and flow paths 94 and 96), the active bypass valve to automatically adjust a meter of a flow of said working fluid through said cylindrical bypass channel (see at least Col. 2 line 66- Col. 3 line 18). 
However, Bennet do not specifically teach wherein said cylindrical bypass channel fluidically coupling said first side of said piston and said second side of said piston. Aymar teaches wherein said cylindrical bypass channel fluidically coupling said first side of said piston and said second side of said piston ([see at least Col. 4 line 48- Col. 5 line 21] and [FIGS. 14-17], Aymar teaches a bypass cylinder 40, forming bypass channel 38 as shown in Figs 14-17, the bypass is providing a path for working fluid to travel from one side of the piston to the second side of the piston via ports 100, 101, into 38 and past check valve 50 without passing through the piston.).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Bennet to incorporate Aymar teachings wherein said cylindrical bypass channel fluidically coupling said first side of said piston and said second side of said piston. This would be done to further improve 
As regards claim 10, Bennet teaches wherein an amount of said working fluid travels through said cylindrical bypass channel from said first side of said piston to said second side of said piston when said active bypass valve is in an open position (see at least Col. 3 lines 4-18 and Fig. 1).
As regards claim 11, Bennet teaches wherein a lesser amount of said working fluid travels through said cylindrical bypass channel from said first side of said piston to said second side of said piston when said active bypass valve is in a partially open position (see at least Col. 3 lines 4-18 and Col. 4 lines 1-7, Bennet teaches that bypass active valve can be continuously variable valve. Moreover, when valve 88 is partially opened, the openings 94 and 96 will allow a lesser flow rate as compared to when valve 88 is fully opened (first flow rate)).
As regards claim 12, Bennet teaches wherein none of said working fluid travels through said cylindrical bypass channel from said first side of said piston to said second side of said piston when said active bypass valve is in a closed position (see at least Col. 3 lines 4-18, Bennet teaches valve 88 to control damping rate of the actuator, moreover, it is inherent that when the valve is closed no fluid will be traveling through the bypass channel.).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bennet (US5295563) in view of Aymar (US7270222) in view of Graham (US6112868). 
	As regards claim 5, Bennet as modified by Aymar do not specifically teach an adjustable bypass port fluidly coupling an interior of said cylinder and said cylindrical 
Graham teaches an adjustable bypass port fluidly coupling an interior of said cylinder and said cylindrical bypass channel (see at least Fig. 2 element 78), and said active bypass valve further comprises: an actuator arm (see at least Fig. 1 element 10 in which it consists of an actuator arm and a threaded plug); and a threaded plug coupled with said actuator arm (see at least Fig. 1 element 10 in which it consists of an actuator arm and a threaded plug), said threaded plug is configured for being angularly displaced within said cylindrical bypass channel about a longitudinal axis of said threaded plug relative to said piston in response to an operation of said actuator arm (see at least Fig. 1 element 10 in which it consists of an actuator arm and a threaded plug, the threaded plug is angularly displaced in which about a longitudinal axis to piston 14 as shown in figure 1). 
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Bennet as modified to Aymar incorporate Graham teachings of an adjustable bypass port fluidly coupling an interior of said cylinder and said cylindrical bypass channel and said active bypass valve further comprises: an actuator arm; and a threaded plug coupled with said actuator arm, wherein said threaded plug is configured for being angularly displaced within said cylindrical bypass channel about a longitudinal axis of said threaded plug relative to said . 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bennet (US5295563) in view of Aymar (US7270222) in view of Graham (US6112868) in view of Utter (US2354340) 
As regards claim 6, Bennet as modified by Aymar do not specifically teach wherein said active bypass valve further comprises: a rod disposed adjacent to said threaded plug, However, Graham teaches wherein said active bypass valve further comprises: a rod disposed adjacent to said threaded plug (see at least Fig. 12 element 96, and Col. 5 lines 4-12). 
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Bennet as modified by Aymar to incorporate the teachings of Graham wherein said active bypass valve further comprises: a rod disposed adjacent to said threaded plug. This would be done to be able to adjust the rate of fluid flow so that damping characteristics of a shock absorber may be changed to accommodate different anticipated conditions (see Graham Col. 1 lines 41-54). 
Moreover, Bennet as modified by Aymar and Graham do not specifically teach wherein said rod is configured for moving along said longitudinal axis within said cylindrical bypass channel in response to an angular displacement experienced by said threaded plug. 
Utter teaches wherein said rod is configured for moving along said longitudinal axis within said cylindrical bypass channel in response to an angular displacement experienced by said threaded plug (see at least Fig. 2, element 50 and Col. 2 lines 42-58).   
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Bennet as modified Aymar and Graham to incorporate the teachings of Utter wherein said rod is configured for moving along said longitudinal axis within said cylindrical bypass channel in response to an angular displacement experienced by said threaded plug. This would be done to provide a mechanism which serves to check the motion of a component quickly and smoothly and bring the component to rest against another object without appreciable shock (see Utter Col. 2 lines 10-26).
As regards claim 7, Bennet as modified by Aymar and Graham do not specifically teach wherein said active bypass valve further comprises: a sleeve coupled to said rod and extending from said rod along the same longitudinal axis as said rod, wherein said sleeve is configured for moving along said longitudinal axis within said cylindrical bypass channel in response to said moving by said rod, wherein said sleeve provides an adjustment to a working size of said adjustable bypass port. 
However, Utter teaches wherein said active bypass valve further comprises: a sleeve coupled to said rod and extending from said rod along the same longitudinal axis as said rod (see at least Fig. 1 element 48) wherein said sleeve is configured for moving along said longitudinal axis within said cylindrical bypass channel in response to said moving by said rod (see at least Fig. 1 element 48, the Slidable gate (48) moves in longitudinal axis within bypass channel (35), wherein said sleeve provides an adjustment to a working size of said adjustable bypass port (see at least Figs. 1, element (48) provides a working size to adjustable bypass port (45)). 
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Bennet as modified by Aymar and Graham to incorporate the teachings of Utter wherein said active bypass valve further comprises: a sleeve coupled to said rod and extending from said rod along the same longitudinal axis as said rod, wherein said sleeve is configured for moving along said longitudinal axis within said cylindrical bypass channel in response to said moving by said rod, wherein said sleeve provides an adjustment to a working size of said adjustable bypass port. This would be done to provide a mechanism which serves to check the motion of a component quickly and smoothly and bring the component to rest against another object without appreciable shock (see Utter Col. 2 lines 10-26).

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bennet (US5295563) in view of Aymar (US7270222) in view of Hamilton (US20050098401) in view of Zhen (EP0403803). 
As regards claim 8, Bennet teaches a control system coupled to said active bypass valve (see at least Col. 2 line 66- Col. 3 line 18), However, Bennet as modified by Aymar do not specifically teach said control system comprising: a sensor to obtain vehicle acceleration sensor data associated with a movement of a vehicle component of a vehicle; a comparer to compare a value of said vehicle acceleration 
Hamilton teaches a control system, said control system comprising (see at least [0012],[0027], and Fig. 1 (122a and 1224, a pressure regulator for at least the bypass valve): a sensor to obtain vehicle acceleration sensor data associated with a movement of a vehicle component of a vehicle (see at least [0016], [0056], [0058], [0078], and [0152]); a comparer to compare a value of said vehicle acceleration sensor data with a predetermined acceleration threshold value that corresponds to said vehicle component (see at least [0061] and [0157-0158]). 
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Bennet as modified by Aymar to incorporate the teachings of Hamilton wherein said control system comprising: a sensor to obtain vehicle acceleration sensor data associated with a movement of a vehicle component of a vehicle; a comparer to compare a value of said vehicle acceleration sensor data with a predetermined acceleration threshold value that corresponds to said vehicle component. This would be done to improve suspension control of a vehicle driving at different road conditions (see Hamilton para 0206).
Moreover, Bennet as modified by Aymar and Hamilton do not specifically teach an active bypass valve monitor to monitor a state of said active bypass valve, wherein said state controls a damping force within said vehicle suspension damper; and an activation signal provider to, based on said comparing and said monitoring, actuate said active bypass valve to meter the flow of said working fluid through said cylindrical . 
Zhen teaches an active bypass valve monitor to monitor a state of said active bypass valve, wherein said state controls a damping force within said vehicle suspension damper (See at least page 1-2, the state of the valve is monitored to be either in the closed or opened state depending on different conditions); and an activation signal provider to, based on said comparing and said monitoring, actuate said active bypass valve to automatically adjust the meter of the flow of said working fluid through said cylindrical bypass channel, (see at least pages 1-3) such that a damping characteristic of said vehicle suspension damper is automatically modified (See at least pages 1-4). 
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Bennet as modified by Aymar and Hamilton to incorporate Zhen teachings of an active bypass valve monitor to monitor a state of said active bypass valve, wherein said state controls a damping force within said vehicle suspension damper; and an activation signal provider to, based on said comparing and said monitoring, actuate said active bypass valve to automatically adjust the meter of the flow of said working fluid through said cylindrical bypass channel, such that a damping characteristic of said vehicle suspension damper is automatically modified. This would be done to reduce stress by means of an elastic suspension structure and damping. That is the vibrations that occur and are introduced are more or less absorbed on the way (see Zhen Page 1).
Bennet teaches a control system coupled to said active bypass valve (see at least Col. 2 line 66- Col. 3 line 18), However, Bennet as modified by Aymar do not specifically teach said control system comprising: a sensor to obtain a vehicle acceleration sensor data associated with a movement of a vehicle component of said vehicle; a comparer to compare a value of said vehicle acceleration sensor data with a predetermined acceleration threshold value that corresponds to said vehicle component.
 Hamilton teaches a control system coupled to said active bypass valve, said control system comprising (see at least [0012],[0027], and Fig. 1 (122a and 1224, a pressure regulator for at least the bypass valve) : a sensor to obtain a vehicle acceleration sensor data associated with a movement of a vehicle component of said vehicle (see at least [0016], [0056], [0058], [0078], and [0152]); a comparer to compare a value of said vehicle acceleration sensor data with a predetermined acceleration threshold value that corresponds to said vehicle component (see at least [0061] and [0157-0158]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Bennet as modified by Aymar to incorporate the teachings of Hamilton wherein said control system comprising: a sensor to obtain a vehicle acceleration sensor data associated with a movement of a vehicle component of said vehicle; a comparer to compare a value of said vehicle acceleration sensor data with a predetermined acceleration threshold value that corresponds to said vehicle component. This would be done to improve suspension control of a vehicle driving at different road conditions (see Hamilton para 0206).
Bennet as modified by Aymar and Hamilton do not specifically teach an active bypass valve monitor to monitor a state of said active bypass valve, wherein said state controls a damping force within said vehicle suspension damper; and an activation signal provider to, based on said comparing and said monitoring, actuate said active bypass valve to automatically adjust the meter of the flow of said working fluid through said cylindrical bypass channel, such that a damping characteristic of said vehicle suspension damper is automatically modified. 
Zhen teaches an active bypass valve monitor to monitor a state of said active bypass valve, wherein said state controls a damping force within said vehicle suspension damper (See at least page 1-2, the state of the valve is monitored to be either in the closed or opened state depending on different conditions); and an activation signal provider to, based on said comparing and said monitoring, actuate said active bypass valve to automatically adjust the meter of the flow of said working fluid through said cylindrical bypass channel, (see at least pages 1-3) such that a damping characteristic of said vehicle suspension damper is automatically modified (See at least pages 1-4). 
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Bennet as modified by Aymar and Hamilton to incorporate Zhen teachings of an active bypass valve monitor to monitor a state of said active bypass valve, wherein said state controls a damping force within said vehicle suspension damper; and an activation signal provider to, based on said comparing and said monitoring, actuate said active bypass valve to automatically adjust the meter of the flow of said working fluid through said cylindrical bypass channel, such .

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bennet (US5295563) in view of Aymar (US7270222) in view of Erkisson (US5810128). 
As regards claim 14, Bennet as modified by Aymar do not specifically teach a fluid conduit; and a reservoir cylinder in fluid communication with the cylinder via the fluid conduit, the reservoir cylinder to receive and supply the working fluid as the piston assembly moves in and out of the cylinder. Erkisson teaches a fluid conduit (see at least Fig 1, element 57); and a reservoir cylinder in fluid communication with the cylinder via the fluid conduit (see at least Fig. 1, element 51), the reservoir cylinder to receive and supply the working fluid as the piston assembly moves in and out of the cylinder (see at least [Col. 4 line 65 – Col 5 line 13]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Bennet as modified by Aymar to incorporate Erkisson teachings of a fluid conduit; and a reservoir cylinder in fluid communication with the cylinder via the fluid conduit, the reservoir cylinder to receive and supply the working fluid as the piston assembly moves in and out of the cylinder. This would be done to further improve varying damping characteristics by incorporating 
As regards claim 15, Bennet as modified by Aymar do not specifically teach wherein the reservoir cylinder is in fluid communication with a rebound portion of the cylinder via the fluid conduit. Erkisson teaches wherein the reservoir cylinder is in fluid communication with a rebound portion of the cylinder via the fluid conduit (see at least Fig. 1, the reservoir (51) is in communication with the rebound portion of the cylinder via (57)).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Bennet as modified by Aymar to incorporate the teachings of Erkisson wherein the reservoir cylinder is in fluid communication with a rebound portion of the cylinder via the fluid conduit. This would be done to further improve varying damping characteristics by incorporating an internal damping arrangement that permits a smooth transition between first and second damping rates (see Eriksson’s abstract). 
As regards claim 16, Bennet teaches a vehicle suspension damper comprising (see at least abstract) : a cylinder and a piston assembly (see at least fig. 1 element 16), wherein said piston assembly comprises a piston having a first side and a second side (see at least Col. 3 lines 4-18 and fig. 1), said piston including a flow path formed through said piston (see at least Col. 3 lines 4-18 and fig. 1); a working fluid within said cylinder (see at least Col. 2 line 66- Col. 3 line 18); a bypass cylinder surrounding said cylinder and defining a cylindrical bypass channel (see at least fig. 1 element 12, the bypass cylinder 12 surrounds the inner cylinder and creating a bypass channel between the inner cylinder 18 and bypass cylinder 12 in which the fluid is depicted to flow down the bypass channel to the chamber (60) as shown in fig. 1), said cylindrical bypass channel providing a path for said working fluid to travel from said first side of said piston to said second side of said piston without traversing said flow path formed through said piston (see at least Col. 2 line 66- Col. 3 line 18 and fig. 1); an active bypass valve coupled with said cylindrical bypass channel (see at least Col. 2 line 66- Col. 3 line 18 and fig. 1), the active bypass valve having a flow path therethrough (see at least Col. 2 line 66- Col. 3 line 18 and fig. 1), the active bypass valve to automatically adjust a meter of a flow of said working fluid through said cylindrical bypass channel (see at least Col. 2 line 66- Col. 3 line 18 and fig. 1). 
However, Bennet do not specifically teach said cylindrical bypass channel fluidically coupling said first side of said piston and said second side of said piston. Aymar teaches said cylindrical bypass channel fluidically coupling said first side of said piston and said second side of said piston ([see at least Col. 4 line 48- Col. 5 line 21] and [FIGS. 14-17], Aymar teaches a bypass cylinder 40, forming bypass channel 38 as shown in Figs 14-17, the bypass is providing a path for working fluid to travel from one side of the piston to the second side of the piston via ports 100, 101, into 38 and past check valve 50 without passing through the piston.).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Bennet to incorporate Aymar teachings wherein said cylindrical bypass channel fluidically coupling said first side of said piston and said second side of said piston. This would be done to further improve 
Furthermore, Bennet as modified by Aymar do not specifically teach a reservoir cylinder in fluid communication with a rebound portion of the cylinder via a fluid conduit, the reservoir cylinder to receive and supply the working fluid as the piston assembly moves in and out of the cylinder; and an active valve coupled with said fluid conduit, the active valve having a flow path there through, the active valve to automatically adjust a meter of a flow of said working fluid through said fluid conduit.
Erkisson teaches a reservoir cylinder in fluid communication with a rebound portion of the cylinder via a fluid conduit (see at least Fig. 1, the reservoir (51) is in communication with the rebound portion of the cylinder via (57)), the reservoir cylinder to receive and supply the working fluid as the piston assembly moves in and out of the cylinder (see at least [Col. 4 line 65 – Col 5 line 13]); and an active valve coupled with said fluid conduit (see at least Fig. 1, element 56), the active valve having a flow path there through, the active valve to automatically adjust a meter of a flow of said working fluid through said fluid conduit (see at least Fig. 1, element 56, and [Col. 4 line 65 – Col 5 line 13]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Bennet as modified by Aymar to incorporate Erkisson teachings of a reservoir cylinder in fluid communication with a rebound portion of the cylinder via a fluid conduit, the reservoir cylinder to receive and supply the working fluid as the piston assembly moves in and out of the cylinder; and an active valve coupled with said fluid conduit, the active valve having a flow path there 
As regards claim 17, Bennet teaches wherein a first amount of said working fluid travels through said cylindrical bypass channel from said first side of said piston to said second side of said piston when said active bypass valve is in an open position (see at least Col. 3 lines 4-18 and Fig. 1); and none of said working fluid travels through said cylindrical bypass channel from said first side of said piston to said second side of said piston when said active bypass valve is in a closed position (see at least Col. 3 lines 4-18, Bennet teaches valve 88 to control damping rate of the actuator, moreover, it is inherent that when the valve is closed no fluid will be traveling through the bypass channel.).
As regards claim 18, Bennet teaches wherein a lesser amount of said working fluid travels through said cylindrical bypass channel from said first side of said piston to said second side of said piston when said active bypass valve is in a partially open position (see at least Col. 3 lines 4-18 and Col. 4 lines 1-7, Bennet teaches that bypass active valve can be continuously variable valve. Moreover, when valve 88 is partially opened, the openings 94 and 96 will allow a lesser flow rate as compared to when valve 88 is fully opened (first flow rate))..

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bennet (US5295563) in view of Aymar (US7270222) in view of Erkisson (US5810128) in view of Hamilton (US20050098401) In view of Zhen (EP0403803). 
As regards claim 19, Bennet teaches a control system coupled to said active bypass valve (see at least Col. 2 line 66- Col. 3 line 18), However, Bennet as modified by Aymar and Eriksson do not specifically teach said control system comprising: a sensor to obtain a vehicle acceleration sensor data associated with a movement of a vehicle component of said vehicle; a comparer to compare a value of said vehicle acceleration sensor data with a predetermined acceleration threshold value that corresponds to said vehicle component. Hamilton teaches a control system coupled to said active bypass valve, said control system comprising (see at least [0012],[0027], and Fig. 1 (122a and 1224, a pressure regulator for at least the bypass valve): a sensor to obtain vehicle acceleration sensor data associated with a movement of a vehicle component of a vehicle (see at least [0016], [0056], [0058], [0078], and [0152]); a comparer to compare a value of said vehicle acceleration sensor data with a predetermined acceleration threshold value that corresponds to said vehicle component (see at least [0061] and [0157-0158]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Bennet as modified by Aymar and Eriksson to incorporate the teachings of Hamilton wherein said control system comprising: a sensor to obtain a vehicle acceleration sensor data associated with a movement of a vehicle component of said vehicle; a comparer to compare a value of said vehicle acceleration sensor data with a predetermined acceleration threshold value 
Moreover, Bennet as modified by Aymar, Eriksson, and Hamilton do not specifically teach an active bypass valve monitor to monitor a state of said active bypass valve, wherein said state controls a damping force within said vehicle suspension damper; and an activation signal provider to, based on said comparing and said monitoring, actuate said active bypass valve to automatically adjust the meter of the flow of said working fluid through said cylindrical bypass channel, such that a damping characteristic of said vehicle suspension damper is automatically modified. 
Zhen teaches an active bypass valve monitor to monitor a state of said active bypass valve, wherein said state controls a damping force within said vehicle suspension damper (See at least page 1-2, the state of the valve is monitored to be either in the closed or opened state depending on different conditions); and an activation signal provider to, based on said comparing and said monitoring, actuate said active bypass valve to automatically adjust the meter of the flow of said working fluid through said cylindrical bypass channel, (see at least pages 1-3) such that a damping characteristic of said vehicle suspension damper is automatically modified (See at least pages 1-4). 
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Bennet as modified by Aymar, Eriksson, and Hamilton to incorporate Zhen teachings of an active bypass valve monitor to monitor a state of said active bypass valve, wherein said state controls a damping force within said vehicle suspension damper; and an activation signal provider 
As regards claim 20, Bennet as modified by Aymar and Eriksson do not specifically teach a control system coupled to said active valve, said control system comprising: a sensor to obtain a vehicle acceleration sensor data associated with a movement of a vehicle component of said vehicle; a comparer to compare a value of said vehicle acceleration sensor data with a predetermined acceleration threshold value that corresponds to said vehicle component.
Hamilton teaches a control system coupled to said active bypass valve, said control system comprising (see at least [0012],[0027], and Fig. 1 (122a and 1224, a pressure regulator for at least one active valve): a sensor to obtain vehicle acceleration sensor data associated with a movement of a vehicle component of a vehicle (see at least [0016], [0056], [0058], [0078], and [0152]); a comparer to compare a value of said vehicle acceleration sensor data with a predetermined acceleration threshold value that corresponds to said vehicle component (see at least [0061] and [0157-0158]).
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Bennet as modified by Aymar and Eriksson to incorporate the teachings of Hamilton wherein a control system coupled to 
However, Bennet as modified by Aymar, Eriksson, and Hamilton do not specifically teach an active bypass valve monitor to monitor a state of said active bypass valve, wherein said state controls a damping force within said vehicle suspension damper; and an activation signal provider to, based on said comparing and said monitoring, actuate said active bypass valve to automatically adjust meter of the flow of said working fluid through said cylindrical bypass channel, such that a damping characteristic of said vehicle suspension damper is automatically modified. 
Zhen teaches an active valve monitor to monitor a state of said active valve, wherein said state controls a damping force within said vehicle suspension damper (See at least page 1-2, the state of the valve is monitored to be either in the closed or opened state depending on different conditions); and an activation signal provider to, based on said comparing and said monitoring, actuate said active valve to automatically adjust the meter of the flow of said working fluid through said cylindrical bypass channel, (see at least pages 1-3) such that a damping characteristic of said vehicle suspension damper is automatically modified (See at least pages 1-4). 
It would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified Bennet as modified by Aymar, Eriksson, and Hamilton to incorporate Zhen teachings of an active bypass valve monitor to monitor a state of said active bypass valve, wherein said state controls a damping force within said vehicle suspension damper; and an activation signal provider to, based on said comparing and said monitoring, actuate said active bypass valve to automatically adjust meter of the flow of said working fluid through said cylindrical bypass channel, such that a damping characteristic of said vehicle suspension damper is automatically modified. This would be done to reduce stress by means of an elastic suspension structure and damping. That is the vibrations that occur and are introduced are more or less absorbed on the way (see Zhen Page 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.K./           Examiner, Art Unit 3667   


/YUEN WONG/Primary Examiner, Art Unit 3667